Name: Commission Regulation (EC) No 913/2001 of 10 May 2001 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural activity;  marketing;  agricultural structures and production;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|32001R0913Commission Regulation (EC) No 913/2001 of 10 May 2001 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 129 , 11/05/2001 P. 0008 - 0008Commission Regulation (EC) No 913/2001of 10 May 2001amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 9 thereof,Whereas:(1) In accordance with Article 9 of Regulation (EEC) No 2081/92, the Spanish Government has requested that the name "MahÃ ³n", registered as a protected designation of origin under Commission Regulation (EC) No 1107/96(3), as last amended by Regulation (EC) No 2703/2000(4), be amended to read "MahÃ ³n-Menorca".(2) After examination of that request, the amendment has been deemed not to be a minor one because, since it is an amendment to the registered name itself, it could affect the rights of the holders of the name and also have an impact on the rights of third producers.(3) In accordance with the procedure laid down in Article 9 of Regulation (EEC) No 2081/92 and because the amendment is not a minor one, the procedure laid down in Article 6 must apply mutatis mutandis.(4) The amendment is deemed to comply with Regulation (EEC) No 2081/92. No statement of objection within the meaning of Article 7 of that Regulation was sent to the Commission following publication of the name in the Official Journal of the European Communities(5).(5) As a result, the amendment of the name "MahÃ ³n" to read "MahÃ ³n-Menorca" should be registered by an appropriate amendment of the Annex to Regulation (EC) No 1107/96.(6) In accordance with Article 6(4) of Regulation (EEC) No 2081/92, the amendment of the name "MahÃ ³n" to read "MahÃ ³n-Menorca" must be published in the Official Journal of the European Communities,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1107/96 is amended as follows:The protected designation of origin "MahÃ ³n" is replaced by "MahÃ ³n-Menorca".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 311, 12.12.2000, p. 25.(5) OJ C 214, 27.7.2000, p. 3.